                                         Case 4:19-cv-02690-HSG Document 178 Filed 08/20/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATIAS MALIG, AS TRUSTEE FOR                       Case No. 19-cv-02690-HSG
                                         THE MALIG FAMILY TRUST,
                                   8                                                        ORDER DENYING ADMINISTRATIVE
                                                        Plaintiff,                          MOTIONS TO SEAL
                                   9
                                                 v.                                         Re: Dkt. Nos. 116, 126, 134
                                  10
                                         LYFT, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are the parties’ administrative motions to file documents in

                                  14   connection with Plaintiff’s motion for class certification under seal. Dkt. Nos. 116, 126, 134. For

                                  15   the reasons set forth below, the Court DENIES the motions.

                                  16     I.   LEGAL STANDARD
                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                         Case 4:19-cv-02690-HSG Document 178 Filed 08/20/21 Page 2 of 5




                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                   7   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                   8   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                   9   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                  10   5(b). Courts have found that “confidential business information” in the form of “license

                                  11   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  12   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-
Northern District of California
 United States District Court




                                  13   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  14   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  15   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  16   June 30, 2015).

                                  17          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  18   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  19   tangentially related, to the underlying cause of action.” Kamakana, 447 F.3d at 1179–80

                                  20   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  21   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  22   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  23   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  24   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  25    II.   DISCUSSION
                                  26          Because the motion for class certification is more than tangentially related to the

                                  27   underlying action, the Court applies the “compelling reasons” standard in evaluating the motions

                                  28   to seal. Defendants seek to seal the entirety of three exhibits to the Declaration of Meryn C.N.
                                                                                          2
                                          Case 4:19-cv-02690-HSG Document 178 Filed 08/20/21 Page 3 of 5




                                   1   Grant, Dkt. No. 118, associated portions of their opposition, and a portion of the Grant

                                   2   Declaration. Dkt. No. 116. Defendants also seek to seal the entirety of Exhibit 24 to the

                                   3   Supplemental Grant Declaration. Dkt. No. 134. The Court denies Defendants’ motions because

                                   4   Defendants have failed to provide a sufficient justification or narrowly tailor their requests.

                                   5           Defendants seek to seal Exhibit 19, Plaintiff’s deposition transcript, because it was

                                   6   designated as “Confidential” by Plaintiff. But a designation of confidentiality is not sufficient to

                                   7   establish that a document is sealable. See Civ. L. R. 79-5(d)(1)(A). “Confidential” is merely the

                                   8   parties’ initial designation of confidentiality to establish coverage under the stipulated protective

                                   9   order. See Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. 12-cv-05501-SI, 2015 WL

                                  10   5117083, at *5 (N.D. Cal. Aug. 31, 2015) (“But good cause ‘cannot be established simply by

                                  11   showing that the document is subject to a protective order or by stating in general terms that the

                                  12   material is considered to be confidential’”) (quoting Bain v. AstraZeneca LP, No. 09-cv-4147,
Northern District of California
 United States District Court




                                  13   2011 WL 482767, at *1 (N.D. Cal. Feb. 7, 2011)). Plaintiff filed no supporting declaration, and

                                  14   later stated in his motion to seal that he does not seek to seal his deposition transcript. Dkt. No.

                                  15   126 at 2 n.3. The Court thus DENIES Defendants’ request to seal Exhibit 1 and portions of the

                                  16   opposition referencing the deposition.

                                  17           Defendants also seek to seal Exhibit 3, Lyft’s roadshow document, on the bases that it was

                                  18   designated as highly confidential and that Lyft’s competitors “could use the information to Lyft’s

                                  19   detriment.” Dkt. No. 116 at 2. The Court finds Defendants’ overly generalized justification

                                  20   insufficient. In filing motions to seal, the burden is on the parties to justify, in detail, each

                                  21   proposed fact that they want to seal. Civil Local Rule 79-5(b) requires that the “request must be

                                  22   narrowly tailored to seek sealing only of sealable material.” Similarly, Defendants’ requests to

                                  23   seal the entirety of Exhibit 1 and Exhibit 24, compilations of investor declarations, are

                                  24   unjustifiably overbroad. Defendants contend that these exhibits contain “confidential trading

                                  25   practices and research techniques [that] could [] be used by other to the investors’ competitive

                                  26   disadvantage.” Dkt. Nos. 116, 134. But the Court disagrees, as these declarations largely contain

                                  27   high-level statements describing the investors’ knowledge about the purportedly omitted

                                  28   information. The Court thus DENIES Defendants’ request to seal Exhibits 3, 19, 24, and
                                                                                           3
                                            Case 4:19-cv-02690-HSG Document 178 Filed 08/20/21 Page 4 of 5




                                   1   associated portions of the opposition.1

                                   2           Plaintiff moves to seal three exhibits to the Declaration of Jeffrey C. Block, Dkt. No. 129,

                                   3   portions of the Block Declaration, and portions of his reply. Dkt. No. 126.2 Specifically, Plaintiff

                                   4   seeks to seal Exhibits 5-8 to the Block Declaration because Defendants designated those

                                   5   documents as confidential. Id. at 4-5. But Defendants’ counsel filed a supporting declaration

                                   6   indicating that Defendants do not seek confidential treatment of those exhibits. Dkt. No. 130 at 1,

                                   7   3. Accordingly, the Court DENIES Plaintiff’s request to seal Exhibits 5-8 and related references

                                   8   in the reply and Block Declaration.

                                   9   //

                                  10   //

                                  11   //

                                  12   //
Northern District of California
 United States District Court




                                  13   //

                                  14   //

                                  15   //

                                  16   //

                                  17   //

                                  18   //

                                  19   //

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25
                                       1
                                  26     As relevant to Exhibit 3, Defendants also seek to seal a portion of the Grant Declaration. Dkt.
                                       No. 116. Because Defendants did not adequately address why sealing the title of Exhibit 3 is
                                  27   warranted, the Court DENIES denies that request.
                                       2
                                         Plaintiff requested to seal portions of its reply that reference Exhibits 1 and 3 to the Grant
                                  28   Declaration in the event the Court granted Defendants’ request to seal those documents. Dkt. No.
                                       126 at 2. Given the Court’s ruling, the Court DENIES Plaintiff’s request.
                                                                                            4
                                          Case 4:19-cv-02690-HSG Document 178 Filed 08/20/21 Page 5 of 5



                                       III.   CONCLUSION
                                   1
                                              The Court DENIES the parties’ administrative motions to file under seal, and DIRECTS
                                   2
                                       the parties to file public versions of all documents for which the proposed sealing has been denied
                                   3
                                       within seven days of this order. The parties may also file a new motion to seal that comports with
                                   4
                                       the requirements discussed above within seven days of this order. Additionally, any proposed
                                   5
                                       order or responsive declaration must include in the table for each item sought to be sealed: (1) the
                                   6
                                       docket numbers of the public and provisionally sealed versions of documents sought to be filed
                                   7
                                       under seal; (2) the name of the document; (3) the specific portion(s) of the document sought to be
                                   8
                                       filed under seal; and (4) the filer’s reasons for seeking sealing of the material, along with citations
                                   9
                                       to the relevant declarations and any supporting legal authority. The reasons provided must be
                                  10
                                       specific and tailored to the portion(s) of the document sought to be sealed.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                              IT IS SO ORDERED.
                                  14
                                       Dated: 8/20/2021
                                  15
                                                                                         ______________________________________
                                  16                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
